In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐2000 
MAURICE COLEMAN, 
                                                          Petitioner‐Appellant, 

                                                    v. 

MICHAEL LEMKE, Warden,* 
                                                          Respondent‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                    No. 99 C 2635 — Amy J. St. Eve, Judge. 
                                  ____________________ 

    ARGUED SEPTEMBER 16, 2013 — DECIDED JANUARY 8, 2014 
                  ____________________ 

      Before KANNE, ROVNER, and WILLIAMS, Circuit Judges. 
     WILLIAMS,  Circuit  Judge.  Maurice  Coleman’s  collateral 
challenge of his 1983 murder and armed robbery convictions 
is  before  us  a  second  time.  In  the  first  appeal,  we  reversed 
                                                 
* We substitute Michael Lemke, the current warden of Stateville Correc‐

tional  Center,  as  the  Respondent  in  this  action.  See  Fed.  R.  App.  P. 
43(c)(2). 
2                                                        No. 12‐2000 

the district court’s denial of Coleman’s habeas petition. Cole‐
man v. Hardy (“Coleman I”), 628 F.3d 314, 323 (7th Cir. 2010). 
We  concluded  that  the  facts  underlying  Coleman’s  petition 
could  potentially  demonstrate  his  actual  innocence  of  the 
state charges and ordered the district court to conduct an ev‐
identiary hearing on the issue. Id. at 322‐23 (citing 28 U.S.C. 
§ 2254(e)(2)(B)). On remand, the parties completed discovery 
and  the  district  court  held  a  two‐day  evidentiary  hearing. 
After the hearing, the district court examined the entirety of 
the evidentiary record and concluded that Coleman had not 
satisfied  the  actual  innocence  standard.  Because  Coleman 
needed to make this showing in order for the court to excuse 
his  failure  to  exhaust  state  remedies  and  consider  his  sub‐
stantive  ineffective  habeas  claim,  the  court  denied  his  peti‐
tion.  
    After reviewing the extensive record from Coleman’s pre‐
trial  investigation,  trial,  state  collateral  review,  and  federal 
habeas  proceedings,  we  agree  with  the  district  court  that 
Coleman  has  not  demonstrated  his  actual  innocence.  Much 
of  the  evidence  Coleman  presented  to  establish  his  inno‐
cence  was  unreliable.  Even  though  Coleman  did  introduce 
evidence that two eyewitnesses were unable to place him at 
the scene of the crime, this was not enough to overcome the 
testimony  of  two  eyewitnesses  to  the  crime  who  identified 
Coleman as the perpetrator and another witness who impli‐
cated Coleman in the murder. Absent a showing of his actual 
innocence, we must refrain from reviewing the substance of 
Coleman’s  procedurally  defaulted  habeas  claims.  We  affirm 
the denial of his habeas petition.  
No. 12‐2000                                                                        3

                                       I. BACKGROUND1 
      A.  Offense, Investigation, and Trial 
    On  the  evening  of August  2,  1981,  a  drug  dealer  named 
Terrell Jackson (“TJ”) was shot to death in his home on Chi‐
cago’s  South  Side.  TJ’s  brother, Arlander  Adamson,  and  his 
stepdaughter,  Gwen  Thomas,  were  both  in  the  house  at  the 
time  of  the  murder.  According  to  Adamson,  two  men  en‐
tered  the  house,  pointed  their  guns  at  Adamson,  tied  his 
hands behind his back, and gagged him. The gunmen forced 
Adamson  up  the  stairs  to  TJ’s  bedroom.  Adamson  was 
thrown  to  the  floor,  face  down.  The  gunmen  repeatedly 
asked TJ where he kept his money. When TJ refused to coop‐
erate, the assailants fired multiple bullets into him.  
    One of the gunmen proceeded into the next room where 
Thomas  was  watching  television  with  her  week‐old  baby. 
Thomas  was  forced  into  the  other  bedroom  where  she  was 
tied up and placed on the floor next to Adamson and a dy‐
ing  TJ.  The  gunmen  eventually  left  the  house  and  TJ  soon 
succumbed to his wounds.  
    Adamson  and  Thomas  did  not  know  the  gunmen  and 
were only able to provide general descriptions in their initial 
statements  to  police.  On  the  day  of  the  crime,  they  viewed 
mug  shot  photos  of  possible  suspects  but  did  not  identify 
TJ’s  murderer.  When  police  searched  the  scene,  they  found 
                                                 
1 We limit our synopsis to those facts bearing on Coleman’s actual inno‐

cence  claim.  For  a  more  extensive  factual  summary  that  includes  infor‐
mation  related  to  Coleman’s  ineffective  assistance  of  counsel  challenge, 
we  refer  the  reader  to  our  previous  opinion  in  this  case.  Coleman  I,  628 
F.3d at 315‐318. 
4                                                       No. 12‐2000 

an  unloaded  .22  caliber  revolver  under  TJ’s  mattress.  Ballis‐
tics tests later revealed that none of the bullets recovered at 
the scene came from the gun. According to the initial police 
report of the incident, the gunmen stole a necklace and ring 
with the initials “TJ” written in diamonds. 
     Two  weeks  after  the  murder,  police  interviewed  TJ’s 
neighbors,  two  brothers  named  David  and  Tracey  Wilkins. 
David told officers that he saw two men on TJ’s back porch 
on  the  night  of  the  murder.  He  stated  that  the  two  men  re‐
peatedly entered and exited TJ’s house during the hour‐and‐
a‐half period before the shooting. David saw one of the men 
run  across  the  street  to  the  laundromat  and  then  return  to 
the house a few minutes later. David’s brother Tracey was at 
that  laundromat  at  the  time  and  told  police  that  he  saw  a 
man (matching Adamson’s and Thomas’s description of one 
of  the  killers)  walk  in  and  use  the  phone  forty‐five  minutes 
before  the  murder.  Tracey  saw  the  same  man  and  another 
man  running  down  the  street  after  the  shooting  occurred. 
Both  brothers  provided  descriptions  of  the  two  males  that 
were similar to those given by Adamson and Thomas. 
    Chicago Police officers also spoke to Roy Wright on two 
occasions over the course of their investigation. The first in‐
terview  with  Wright  occurred  the  day  after  TJ’s  murder  on 
August 3, 1981. At that meeting, Wright told officers that on 
the  day  of  the  murder  he  was  trying  to  coordinate  a  drug 
deal with TJ but the deal never went through. He also stated 
that he picked up two men (one of whom was Coleman and 
the other whom he did not know) on the night of the murder 
and  dropped  them  off  in  front  of  TJ’s  house.  Police  inter‐
viewed  Wright  a  second  time  on August  18,  1981,  at  which 
No. 12‐2000                                                         5

time  Wright  stated  that  Coleman  had  tried  to  sell  him  TJ’s 
medallion with his initials written in diamonds.  
    On August 19, 1981 (more than two weeks after the mur‐
der), Adamson, Thomas, and David Wilkins each separately 
viewed a police lineup that included Coleman and six other 
suspects. Adamson and Thomas both identified Coleman as 
one of the men who murdered TJ. David Wilkins did not se‐
lect Coleman or any other suspect as one of the men he saw 
hanging around TJ’s house just before the murder. Police in‐
terviewed  Coleman  that  same  day.  He  denied  any  involve‐
ment in TJ’s murder and stated that he could not remember 
exactly where he was or what he was doing at the time of the 
crime.  He  believed  that  he  was  either  at  the  home  of  his 
then‐girlfriend  or  at  his  own  home,  alone.  Adamson  and 
Thomas later viewed another lineup of suspects and identi‐
fied Joseph Barnes as the other perpetrator. 
    Coleman  and  Barnes  were  tried  together  in  the  Circuit 
Court  of  Cook  County.  Each  man  had  his  own  separate 
counsel. Adamson and Thomas were the key witnesses tying 
Coleman  to  TJ’s  murder.  Both  identified  Coleman  as  one  of 
the  perpetrators  in  open  court.  Adamson  testified  that  he 
had a good look at Coleman on the day of the murder—they 
stood  six  inches  away  from  each  other  at  one  point.  But  on 
cross‐examination Adamson stated that he looked down and 
closed his eyes when Barnes put a gun to his head. Thomas 
also  identified  Coleman  as  the  person  who  came  into  her 
room  and  brought  her  into  TJ’s  bedroom.  Coleman  called 
two  police  officers  to  impeach  Thomas’s  trial  testimony. Al‐
though  Thomas  testified  at  trial  that  one  of  the  assailants 
pulled her necklace off, the officers testified that she did not 
report this theft on the day of the murder. Coleman also elic‐
6                                                        No. 12‐2000 

ited  testimony  from  one  of  the  officers  that  David  Wilkins 
had  seen  two  men  near  TJ’s  house  around  the  time  of  the 
murder but had not identified Coleman as one of them. 
   Both Barnes and Coleman were convicted of murder and 
armed  robbery.  After  considering  whether  to  impose  the 
death  penalty,  the  trial  judge  elected  to  sentence  Coleman 
and Barnes to natural life in prison on their respective mur‐
der convictions.  
      B.  State Postconviction Proceedings 
   After  an  unsuccessful  direct  appeal,  Coleman  pursued 
postconviction  relief  with  the  help  of  his  co‐defendant 
Barnes.  In  1994,  Barnes  submitted  an  affidavit  stating  that 
Coleman had nothing to do with TJ’s murder. Barnes stated 
that his co‐defendant should have been Wright. According to 
Barnes,  he,  Wright,  and  another  man,  Barnett  Hall,2  pur‐
chased  drugs  from  TJ  that  turned  out  to  be  of  low  quality. 
Barnes  averred  that,  on  the  evening  of  the  murder,  he  and 
Wright  went  to  TJ’s  house  to  get  their  money  back.  A  con‐
frontation ensued during which TJ pulled out a gun. Barnes 
and Wright responded by pulling out their guns and shoot‐
ing TJ multiple times in self‐defense.  
    Coleman also submitted a signed affidavit from Barnes’s 
trial  attorney,  James  L.  Rhodes.3  According  to  Rhodes’s 
statement,  Barnes  informed  him  during  the  trial  that  Cole‐
man had nothing to do with the murder. Moreover, Rhodes 

                                                 
2 Hall died shortly after the murder in 1981. 

3 Both Rhodes and Coleman’s trial attorney, Geary Kull, currently serve 

as judges for the Circuit Court of Cook County. 
No. 12‐2000                                                           7

stated  that  Barnes  expressed  dismay  about  Coleman’s  con‐
viction.  Coleman  also  relied  upon  an  affidavit  from  a  de‐
fense  investigator  who  interviewed  Adamson  in  1994.  Ac‐
cording  to  the  investigator,  Adamson  told  him  that  Wright 
had  been  to  TJ’s  house  a  couple  of  times  on  the  day  of  the 
murder. Adamson  also  reportedly  told  the  investigator  that 
Thomas and Wright had dated at some point. 
    In 2000, while Coleman’s postconviction petition was still 
pending,  Loretta  Cade,  Coleman’s  girlfriend  at  the  time  of 
the murder and the mother of his child, submitted a signed 
statement.  Loretta  stated  that  Coleman  was  with  her  at  the 
time  of  the  shooting.  In  1999,  Loretta’s  mother,  Evelynn 
Cade,  signed  a  statement  that  she  called  Loretta  and  Cole‐
man on the day of the shooting in 1981 at approximately 5:00 
or 5:15 p.m. and spoke to Coleman for fifteen minutes.  
   The  Illinois  postconviction  trial  court  held  a  hearing  on 
Coleman’s petition in which Barnes testified. Ultimately, the 
court  rejected  the  petition  for  postconviction  relief  and 
Coleman was unable to overturn the decision on appeal.  
   C.  Federal Habeas Hearing 
    Coleman filed a federal habeas petition in 1999. In his pe‐
tition,  Coleman  asserts  three  ineffective  assistance  of  trial 
counsel  claims.  Coleman  concedes  that  he  procedurally  de‐
faulted  these  claims  by  neglecting  to  present  them  for  one 
complete  round  of  state‐court  review.  See  Bolton  v.  Akpore, 
730 F.3d 685, 696 (7th Cir. 2013) (“Procedural default general‐
ly  precludes  a  federal  court  from  reaching  the  merits  of  a 
habeas claim when the claim was not presented to the state 
courts and it is clear that the state courts would now find the 
claim  procedurally  barred.”).  Coleman  argued  that  the  dis‐
8                                                        No. 12‐2000 

trict  court  could  still  consider  his  procedurally  defaulted 
claims because he is actually innocent of the crimes of which 
he  was  convicted.  See  generally  Schlup  v.  Delo,  513  U.S.  298, 
314‐15 (1995). After our decision in Coleman I, we remanded 
the case to the district court in order for the court to conduct 
an  evidentiary  hearing  on  the  question  of  Coleman’s  inno‐
cence. So the district court held a two‐day hearing in which 
it received testimony and other evidence.  
    Barnes testified at the hearing. For the most part, his tes‐
timony was consistent with the story he told in his 1994 affi‐
davit.  He  testified  that  Wright,  not  Coleman,  had  been  in‐
volved in TJ’s murder. But Barnes’s story changed in an im‐
portant  way.  He  stated  that  three  people—Barnes,  Wright, 
and  Barnett  Hall—entered  TJ’s  house  on  the  night  of  the 
murder.  This  was  inconsistent  with  his  1994  affidavit  in 
which he swore that two people, he and Wright, entered the 
house  and  shot  TJ.  In  the  story  presented  at  the  hearing, 
Barnes, Wright, and Hall entered the house, went upstairs to 
TJ’s  room,  and  argued  with  TJ.  Barnes  further  testified  that 
he  and  his  co‐assailants  exchanged  gunfire  with  TJ  and 
killed  him.  Barnes  also  corroborated  the  affidavit  given  by 
his  trial  attorney,  Rhodes,  regarding  Barnes’s  statements  to 
Rhodes during trial. According to Barnes, he told Rhodes at 
the  time  of  trial  that  Coleman  had  nothing  to  do  with  the 
murder  and  also  expressed  his  disappointment  that  Cole‐
man  had  been  wrongfully  convicted.  Barnes  also  testified 
that he knew Coleman from the neighborhood but that they 
were not friends. 
    Rhodes also testified at the  hearing  and repeated his ac‐
count of what Barnes had told him at trial. Rhodes also testi‐
fied  about  the  pre‐trial  investigation  he  conducted  with 
No. 12‐2000                                                          9

Coleman’s  attorney,  Geary  Kull.  Rhodes  stated  that  he  and 
Kull  interviewed  David  and  Tracey  Wilkins,  the  two  broth‐
ers who were TJ’s neighbors. According to Rhodes, both men 
were able to identify Barnes as one of the two men they saw 
on  the  day  of  the  murder  but  neither  was  able  to  identify 
Coleman as one of those men. Kull also testified at the hear‐
ing  about  the  interview  with  the  Wilkins  brothers.  Like 
Rhodes,  Kull  stated  that  neither  David  nor  Tracey  Wilkins 
identified Coleman as one of the individuals they saw on the 
day of TJ’s murder.  
    Coleman  also  presented  testimony  from  Loretta  Cade. 
She  testified  that  Coleman  was  staying  with  her  at  her  par‐
ents’  home  after  her  parents  left  for  vacation  in  July  1981. 
According to Loretta, she and Coleman never left the house, 
not even for one moment, for the two weeks that her parents 
were  on  vacation.  In  addition,  Loretta’s  mother,  Evelynn, 
submitted an affidavit to the district court in which she stat‐
ed  that  Coleman  was  with  her  daughter  when  she  called 
home at 5:15 p.m. on August 2, 1981. 
    The  district  court  also  heard  testimony  from  Wright. 
Wright  testified  that  he  had  known  Coleman  since  elemen‐
tary  school.  A  year  before  the  murder,  Wright  introduced 
Coleman to TJ at TJ’s house and soon began brokering drug 
deals between the two men. Coleman eventually began buy‐
ing drugs directly from TJ. On the day of the murder, Wright 
stated  that  he  stopped  by  TJ’s  house  around  noon  to  try  to 
set up a drug deal but left the house shortly after. Around 3 
o’clock that same day, Coleman approached Wright at a gas 
station and asked Wright to drive him and Barnes to a loca‐
tion  near  TJ’s  house.  During  the  drive,  Wright  testified, 
Coleman and Barnes exchanged handguns and talked about 
10                                                                No. 12‐2000 

“tak[ing]  care  of  some  business”  later  that  day. After  drop‐
ping  Barnes  and  Coleman  off,  Wright  went  to  TJ’s  house  to 
ask  about  the  potential  drug  deal.  When  TJ  demurred, 
Wright left the house and did not come back the rest of the 
day. 
    Wright  learned  of  TJ’s  murder  the  next  day.  He  testified 
that he told police about his visits to TJ’s house but did not 
mention his interaction with Barnes and Coleman because he 
did not believe it was relevant to the investigation. Two days 
after he spoke with investigators, Wright encountered Cole‐
man at a local playground. Coleman approached Wright and 
asked  him  whether  he  wanted  to  buy  a  medallion  with  the 
initials  “TJ”  inscribed  in  diamonds.  Wright  stated  that  he 
recognized  the  medallion  as  TJ’s  and  realized  that  Coleman 
was  involved  in  TJ’s  murder.  When  the  police  interviewed 
Wright a second time, he told them about Coleman’s attempt 
to  sell  him  the  medallion  and  about  his  interaction  with 
Coleman and Barnes on the day of the murder.4 
     Wright also testified that he knew Adamson and Thomas 
and admitted that he was present at TJ’s house on the day of 
the murder. But he denied shooting TJ and having a roman‐
tic relationship with Thomas. For her part, Thomas testified 
at  the  hearing  and  also  denied  having  a  romantic  relation‐
ship with Wright. 

                                                 
4  For  the  most  part,  Wright’s  testimony  at  the  evidentiary  hearing  was 

consistent  with  the  story  he  told  at  a  preliminary  hearing  in  Coleman’s 
case  on  September  3,  1981.  The  one  exception  relates  to  the  discussion 
between  Coleman  and  Barnes  about  “tak[ing]  care  of  some  business” 
which Wright did not mention during the 1981 hearing. 
No. 12‐2000                                                        11

    Coleman took the stand on his own behalf at the hearing. 
He  denied  ever  visiting  TJ’s  home  and  denied  participating 
in the murder. Although Coleman said he knew Barnes from 
the  neighborhood,  he  denied  being  friends  with  him  or  be‐
ing  involved  in  the  drug  trade  with  him.  Coleman  testified 
that  at  the  time  of  the  murder  he  was  at  Evelynn  Cade’s 
house  with  Loretta  Cade  house‐sitting.  On  cross‐
examination,  Coleman  was  asked  why  he  was  listed  on 
Barnes’s  list  of  visitors  during  the  latter’s  incarceration  in 
1980.  Coleman  explained  his  appearance  on  the  list  was  a 
coincidence—he had driven Barnes’s wife (who was a friend 
of Coleman’s sister) to the prison to visit Barnes that day. 
   After  the  evidentiary  hearing,  the  district  court  issued  a 
written  opinion  denying  Coleman’s  habeas  petition  on  the 
ground  that  he  had  not  demonstrated  his  actual  innocence. 
The district court conducted an exhaustive review of the ev‐
idence  from  the  pre‐trial  investigation,  the  trial,  the  state 
postconviction  proceedings,  and  the  habeas  evidentiary 
hearing.  Based  on  the  entire  record,  the  court  found  that 
Coleman  had  not  established  his  actual  innocence  and  so 
was not entitled to consideration of his procedurally default‐
ed habeas claims. Coleman now appeals. 
                            II. ANALYSIS 
    Coleman contends that the district court erred in denying 
his  habeas  petition  based  on  its  conclusion  that  he  had  not 
demonstrated  his  actual  innocence.  “When  reviewing  the 
district  court’s  decision  on  a  habeas  petition,  we  review  its 
factual  findings  for  clear  error  and  its  legal  conclusions  de 
novo.”  Newman  v.  Harrington,  726  F.3d  921,  927  (7th  Cir. 
2013). 
12                                                         No. 12‐2000 

     As a general matter, federal habeas courts are precluded 
from  considering  habeas  claims  that  were  procedurally  de‐
faulted  because  they  were  not  presented  for  one  complete 
round  of  state  court  review.  See  O’Sullivan  v.  Boerckel,  526 
U.S. 838, 845 (1999). But a petitioner can still obtain review of 
his defaulted claims by establishing that a fundamental mis‐
carriage  of  justice  would  result  from  denial  of  his  petition 
because  he  or  she is actually innocent. See House v. Bell,  547 
U.S. 518, 536‐37 (2006). “[T]enable actual‐innocence gateway 
pleas  are  rare:  ‘[A]  petitioner  does  not  meet  the  threshold 
requirement  unless  he  persuades  the  district  court  that,  in 
light of the new evidence, no juror, acting reasonably, would 
have voted to find him guilty beyond a reasonable doubt.’” 
McQuiggin  v.  Perkins,  133  S.  Ct.  1924,  1928  (2013)  (quoting 
Schlup, 513 U.S. at 329). The new evidence may include “ex‐
culpatory  scientific  evidence,  trustworthy  eyewitness  ac‐
counts, or critical physical evidence—that was not presented 
at  trial.’”  House,  547  U.S.  at  537  (quoting  Schlup,  513  U.S.  at 
324). The actual innocence standard is a demanding one that 
“permits review only in the ‘extraordinary’ case.” House, 547 
U.S.  at  538.  When  deciding  the  ultimate  question  of  inno‐
cence, “the habeas court must consider all the evidence, old 
and new, incriminating and exculpatory” and then “make a 
probabilistic determination about what reasonable, properly 
instructed jurors would do.” Id. We review de novo the dis‐
trict  court’s  conclusion  as  to  whether  a  reasonable  juror 
would convict in light of the all the evidence. Gomez v. Jaimet, 
350 F.3d 673, 679 (7th Cir. 2003). 
    In support of his actual innocence claim, Coleman mostly 
relies  on  four  categories  of  new  evidence:  (1)  Barnes’s  testi‐
mony  that  Coleman  was  not  involved  in  the  murder; 
(2) testimony  from  Barnes’s  attorney,  Rhodes,  that  Barnes 
No. 12‐2000                                                           13

professed Coleman’s innocence at the time of trial; (3) state‐
ments from Coleman’s then‐girlfriend, Loretta Cade, and her 
mother  Evelynn  that  Coleman  was  with  Loretta  at  the  time 
of the murder; and (4) evidence that TJ’s neighbors, the Wil‐
kins brothers, could not identify Coleman as one of the men 
they saw outside TJ’s house on the day of the murder. When 
viewed in conjunction with the entirety of the record in this 
case,  Coleman  argues,  no  reasonable  juror  would  vote  to 
find him guilty beyond a reasonable doubt. 
    To determine how a reasonable juror would assess Cole‐
man’s first category of exculpatory evidence, testimony from 
his  co‐defendant,  Barnes,  we  must  account  for  the  district 
court’s  serious  concerns  with  Barnes’s  credibility.  Following 
an opportunity to observe Barnes directly at the evidentiary 
hearing, the district court found that Barnes “was not a cred‐
ible  witness  and  his  testimony  and  affidavits  are  not  relia‐
ble.” We almost never disturb this type of finding by the dis‐
trict court. See generally United States v. Stewart, 536 F.3d 714, 
720  (7th  Cir.  2008)  (“[D]eterminations  of  witness  credibility 
can virtually never be clear error.”). Nor do we see reason to 
do so here. For one thing, Barnes has a history of fabrication. 
For  example,  the  court  noted  that  he  previously  presented 
three conflicting accounts of his involvement in TJ’s murder: 
one  at his  extradition hearing (Barnes was arrested in  Balti‐
more,  Maryland),  another  at  trial,  and  a  third  during  the 
1995  evidentiary  hearing  on  Coleman’s  state  postconviction 
petition. At  his  extradition  hearing  in  1982,  Barnes  testified 
that  he  was  in  Baltimore  on  the  day  of  the  murder.  At  his 
1983  trial,  Barnes  instructed  his  wife  to  lie  to  the  court  and 
testify  that  Barnes  was  at  home  with  her  in  Chicago  at  the 
time  of  the  murder.  Then,  in  1995,  Barnes  testified  that  he 
did kill TJ but that Wright, not Coleman, did the deed with 
14                                                         No. 12‐2000 

him  and  only  in  self‐defense  after  TJ  began  shooting. 
Barnes’s  inability  to  present  a  consistent  account  of  his 
whereabouts on the day of the murder provided a sound ba‐
sis  for  the  district  court  to  discount  the  newest  version  of 
events that Barnes presented at the evidentiary hearing. 
    The district court’s disbelief of Barnes’s evidentiary hear‐
ing testimony was also supported by the inconsistencies be‐
tween Barnes’s account and the other evidence in the case. At 
the evidentiary hearing, Barnes testified that he, Wright, and 
Hall went into TJ’s house and then the group shot TJ after he 
pulled a gun on them. But all other accounts of the incident 
(from Adamson, Thomas, and the Wilkins brothers) suggest 
that  two  men,  not  three,  went  into  TJ’s  house  that  evening. 
Moreover, Barnes’s testimony that TJ pulled a gun has no ba‐
sis in the physical evidence from the scene. Police found TJ’s 
gun  under  his  mattress,  unloaded,  and  none  of  the  bullets 
found at the scene matched TJ’s gun. 
     Barnes’s obvious motive for blaming Wright gave the dis‐
trict  court  another  appropriate  ground  upon  which  to  base 
its  credibility  determination.  At  Coleman’s  postconviction 
hearing  in  1995,  Barnes  testified  that  he  felt  embittered  to‐
ward  Wright  for  supplying  law  enforcement  with  infor‐
mation  that  culminated  in  his  arrest  for  TJ’s  murder.  He 
again expressed his animosity toward Wright at the eviden‐
tiary  hearing  before  the  district  court,  stating  that  he  was 
“angry”  with  Wright  for  giving  him  up.  The  evidence  of 
Barnes’s antagonism toward Wright provides another justifi‐
cation  for  discounting the  reliability of the former’s hearing 
testimony.  See  generally  United  States  v.  Abel,  469  U.S.  45,  51 
(1984) (“A successful showing of bias on the part of a witness 
No. 12‐2000                                                         15

would  have  a  tendency  to  make  the  facts  to  which  he  testi‐
fied less probable in the eyes of the jury.”).  
    In addition to his enmity toward Wright, Barnes’s friend‐
ship  with  Coleman  supports  the  district  court’s  second 
thoughts about Barnes’s testimony. At the hearing before the 
district  court,  Barnes  testified  that  around  the  time  of  the 
murder  he  and  Coleman  were  “okay.  We  was  all  right,  you 
know.  It’s  like  you  know  a  next‐door  neigh‐—a  person  that 
live  on  the  block.”  But  on  cross‐examination,  Barnes  admit‐
ted  that  in  1980,  while  he  was  incarcerated on  an  unrelated 
charge,  he  identified  Coleman  as  one  of  his  friends  on  his 
visitor  list.  When  asked  about  this  during  Coleman’s  state 
postconviction  evidentiary  hearing,  Barnes  stated  that  he 
placed  Coleman  on  the  visitor  list  as  a  matter  of  conven‐
ience.  According  to  Barnes,  Coleman  had  driven  Barnes’s 
wife  (a  friend  of  Coleman’s  sister)  to  the  prison  and  so 
Barnes  put  Coleman’s  name  on  the  visitor  list  so  that  he 
would not have to wait outside the prison. After having the 
opportunity  to  hear  this  testimony  from  Barnes,  the  post‐
conviction  trial  court  found  that  Barnes  and  Coleman  were 
indeed friends and concluded that their friendship provided 
a  strong  incentive  for  Barnes  to  testify  in  Coleman’s  favor. 
We see no reason to disagree with the Illinois postconviction 
trial court’s finding on this point. See Woolley v. Rednour, 702 
F.3d  411,  426‐27  (7th  Cir.  2012)  (“State  court  findings  …  are 
presumed  correct  on federal  habeas  review,  unless  the  peti‐
tioner  rebuts  those  findings  with  ‘clear  and  convincing  evi‐
dence.’” (quoting 28 U.S.C. § 2254(e)(1))).  
   Given the fluctuations in Barnes’s account over the years, 
the  discrepancies  between  the  most  recent  edition  and  the 
other  evidence  in  the  case,  as  well  as  his  biases  against 
16                                                      No. 12‐2000 

Wright  and  in  Coleman’s  favor,  the  district  court  did  not 
clearly  err  in  deciding  not  to  believe  Barnes’s  hearing  testi‐
mony.  Barnes’s  credibility  deficiency  renders  his  testimony 
unhelpful to Coleman’s attempt to show his innocence. 
     Barnes’s  credibility  issues  also  affect  our  assessment  of 
how a jury would view the testimony offered by his trial at‐
torney,  Rhodes.  Coleman  maintains  that  a  reasonable  juror 
would  find  him  innocent  based  on  Rhodes’s  testimony  (in 
hearings  before  the  state  postconviction  court  and  the  dis‐
trict court) that Barnes told him privately that “Coleman re‐
ally didn’t have anything to do with it” and that Barnes was 
dismayed  by  Coleman’s  conviction.  We  see  no  reason  to 
doubt that Rhodes is truthfully reporting Barnes’s statements 
to him. But the ambiguity of these remarks gives them little 
exculpatory  value  in  isolation.  Barnes’s  statement  could 
mean, as Coleman argues, that Coleman did not participate 
in  the  murder.  Or  perhaps  Barnes  was  merely  stating  that 
Coleman did not have any involvement with the underlying 
dispute between Barnes and TJ which culminated in the lat‐
ter’s murder. Or maybe Barnes was remarking on Coleman’s 
lack of involvement in the planning of the murder. We can‐
not be sure because Barnes did not provide Rhodes with an 
explanation  of  the  meaning  of  his  remarks  at  the  time  he 
made them. So to assess the effect of Rhodes’s testimony re‐
quires  consideration of the credibility of  his source. Put an‐
other  way,  the  value  of  Barnes’s  statement  depends  on  the 
trustworthiness  of  the  clarification  Barnes  supplied  during 
collateral proceedings in state and federal court.  
   Unfortunately  for  Coleman,  Barnes’s  attempts  to  clarify 
the meaning of his statement to Rhodes suffered from signif‐
icant credibility problems. The various accounts of TJ’s mur‐
No. 12‐2000                                                      17

der  that  Barnes  presented  were  internally  inconsistent  and 
conflicted  with  the  physical  evidence  and  other  testimony. 
Barnes’s  biases  in  favor  of  Coleman  and  against  the  man 
who got him arrested, Wright, provided him with powerful 
incentives to fabricate his account. Moreover, the two courts 
to observe Barnes testify, the state postconviction trial court 
and  the  district  court,  both  found  his  statements  that  Cole‐
man  was  not  involved  decidedly  lacking  in  credibility.  In 
light  of  the  unreliability  surrounding  Barnes’s  subsequent 
attempts to explain what he meant when he told Rhodes that 
Coleman  had  “nothing  to  do  with  it,”  Rhodes’s  testimony 
about  Barnes’s  ambiguous  pronouncements  cannot  support 
Coleman’s actual innocence claim. 
     The  statements  and  testimony  given  by  Coleman’s  alibi 
witnesses, Loretta and Evelynn Cade, also suffer from simi‐
lar credibility issues. Recall that Coleman told police that, at 
the time of the murder, he was either at home alone or with 
Loretta  Cade,  his  then‐girlfriend.  Coleman  introduced  testi‐
mony  from  Loretta  at  the  evidentiary  hearing  in  order  to 
support  his  alibi.  But  after  observing  Loretta’s  testimony 
during  the  evidentiary  hearing,  the  district  court  found  she 
lacked  credibility  based  on  her  demeanor  on  the  stand.  See 
United States v. Noble, 246 F.3d 946, 953 (7th Cir. 2001) (“[W]e 
defer to the district court’s determination of witness credibil‐
ity, which can virtually never be clear error.”) (internal quo‐
tation marks omitted). We see no clear error in this finding. 
Apart  from  her  demeanor,  the  substance  of  Loretta’s  testi‐
mony supports the district court’s assessment. For example, 
Loretta maintained that she and Coleman never left her par‐
ents’  home  for  two  weeks  in  early August  1981.  Besides  its 
inherent  implausibility,  Loretta’s  testimony  contradicts 
Coleman’s  own  testimony  that  he  left  the  Cades’  house  the 
18                                                       No. 12‐2000 

day  after  the  murder  to  spend  all  day  at  the  park.  In  addi‐
tion, as the mother of Coleman’s child, Loretta had a proba‐
ble  bias  in  Coleman’s  favor.  See  generally  Hayes  v.  Battaglia, 
403 F.3d 935, 938 (7th Cir. 2005) (“To demonstrate innocence 
so  convincingly  that  no  reasonable  jury  could  convict,  a 
prisoner  must  have  …  powerful  evidence:  perhaps  some 
non‐relative who placed him out of the city, with credit card 
slips, photographs, and phone logs to back up the claim.”). A 
reasonable  juror  likely  would  not  be  persuaded  by  state‐
ments  provided  by  Loretta’s  mother,  Evelynn  Cade,  for  the 
same reason: Evelynn’s relationship to Coleman suggests she 
had a motive to give evidence in Coleman’s favor. Id. In ad‐
dition, we find it hard to believe that Evelynn would be able 
to recall, in a sworn statement made almost twenty years af‐
ter the murder, the precise time that she spoke to Coleman. 
Neither woman provides much help to Coleman in his actu‐
al innocence challenge. 
     Coleman’s  best  hope  is  the  evidence  provided  by  TJ’s 
neighbors,  David  and  Tracey  Wilkins,  who  observed  indi‐
viduals  outside  TJ’s  house  on  the  day  of  the  murder.  Both 
Wilkins  brothers  viewed  a  lineup  of  individuals  including 
Coleman just a few weeks after the murder (Tracey looked at 
a photo array while David viewed a photo array and an in‐
person lineup). Neither brother identified Coleman as one of 
the  individuals  seen  on  the  same  day  as  the  murder.  Nor 
does the record reveal any reason for the Wilkins brothers to 
lie  for  Coleman—by  all  accounts,  they  did  not  know  each 
other.  Based  on  the  Wilkins  brothers’  disinterested  state‐
No. 12‐2000                                                                  19

ments to police and Coleman’s attorney, Coleman argues, we 
must sustain his actual innocence claim.5 
    But we cannot assess the Wilkins brothers’ statements in 
a vacuum. Rather, to evaluate their impact on a hypothetical 
jury, we must consider them in tandem with the testimony of 
other witnesses to TJ’s murder and any other evidence link‐
ing Coleman to the crime. See House, 547 U.S. at 538 (“[T]he 
habeas  court  must  consider  all  the  evidence,  old  and  new, 
incriminating  and  exculpatory”  and  “make  a  probabilistic 
determination  about  what  reasonable,  properly  instructed 
jurors would do.”). Using this approach, we must remember 
that the Wilkins brothers were not the only witnesses to the 
murder: Adamson  and  Thomas  both  identified  Coleman  as 
one of TJ’s assailants. Adamson identified Coleman in a live 
police  line‐up  shortly  after  the  murder,  at  the  preliminary 
hearing, and at trial. Although Adamson averted his glance 
from Coleman when a gun was put to his head, he also testi‐
fied that he stood face‐to‐face with Coleman, about six inch‐
es away from him, when Coleman first entered TJ’s home. In 
total, Adamson spent a few minutes with Coleman over the 
course of the encounter. Thomas also had an opportunity to 
view  Coleman  from  up  close  during  the  incident  (she  testi‐
                                                 
5  Coleman  has  never  introduced  an  affidavit  or  other  sworn  statement 

from either Wilkins brother in support of his claim and did not call them 
as  witnesses  at  the  evidentiary  hearing  before  the  district  court.  Alt‐
hough their statements to police and to Coleman’s attorney are relevant 
to  the  issue  of  Coleman’s  guilt,  their  sworn  statements  or  testimony 
would be more powerful evidence in Coleman’s favor. See generally Mu‐
rillo v. Frank, 402 F.3d 786, 790 (7th Cir. 2005) (“Live testimony is prefera‐
ble  to  affidavits  and  transcribed  confessions,  because  cross‐examination 
can probe its weaknesses.”). 
20                                                                  No. 12‐2000 

fied  he  was  less  than  two  feet  away  at  one  point).  Thomas 
also  contemporaneously  identified  Coleman  as  one  of  TJ’s 
murderers  in  a  photo  array  containing  over  two  hundred 
mug shots as well as in a live police lineup. These statements 
possess many of the indicia of reliable eyewitness identifica‐
tions and constituted the chief evidence of Coleman’s guilt at 
trial.6  See  generally  Manson  v.  Brathwaite,  432  U.S.  98,  114 
(1977) (listing “opportunity of the witness to view the crimi‐
nal at the time of the crime, the witness’ degree of attention, 
the  accuracy  of  his  prior  description  of  the  criminal  …  and 
the time between the crime and the confrontation” as factors 
to be weighed in determining reliability).  
    Coleman  maintains  that  evidence  adduced  at  the  state 
and federal collateral proceedings undermines the credibility 
of Adamson’s and Thomas’s identifications. Mostly, Coleman 
relies  on  a  statement  from  an  investigator  who  assisted 
Coleman  during  state  postconviction  proceedings.  Accord‐
ing to the investigator, Adamson told him that Thomas and 
Wright  had  a  “‘thing’  for  a  while.”  This  relationship,  Cole‐
man  argues,  supplied  both  Thomas  and  Adamson  with  a 
motive to implicate Coleman in order to protect Wright. But 
                                                 
6 Coleman argues that a reasonable juror would not find Adamson’s and 

Thomas’s  identifications  particularly  strong  based  on  certain  aspects  of 
their trial testimony. In support, he cites: (1) Adamson’s admission that 
he  looked  down  from  his  assailants  at  one  point  during  the  encounter, 
and (2) the discrepancy between Thomas’s testimony that one of her at‐
tackers took a necklace from her neck and her failure to report this inci‐
dent  to  the  police at  the  time  of  the  crime.  But  both  these  matters  were 
elicited  on  cross‐examination  during  Coleman’s  trial.  The  fact  that  the 
jury  still  convicted  Coleman  despite  these  complications  suggests  that 
they are less significant than Coleman suggests.  
No. 12‐2000                                                          21

Thomas  and  Wright  testified  at  the  evidentiary  hearing  be‐
fore  the  district  court  that  they  never  had  a  relationship.  In 
addition, Coleman never established the timing of their pur‐
ported relationship. Even if Coleman had shown that Thom‐
as and Wright were in a relationship at the time of TJ’s mur‐
der,  it  seems  far‐fetched  to  argue  that Adamson  had  a  mo‐
tive  to  protect  the  man  who  murdered  his  brother  just  be‐
cause he happened to be dating his brother’s step‐daughter. 
Given  their  reliability  and  consistency,  Adamson’s  and 
Thomas’s  testimony  remain  convincing  evidence  of  Cole‐
man’s guilt. 
     We must also consider Wright’s testimony and other evi‐
dence  in  order  to  evaluate  whether  Coleman  is  actually  in‐
nocent of TJ’s murder. At the evidentiary hearing, Wright tes‐
tified that, on the day of the murder, he drove Coleman and 
Barnes  to  a  location  near TJ’s house and observed that both 
men had guns on them. He also testified that Coleman tried 
to sell TJ’s medallion to him a couple of days after the mur‐
der.  Wright’s  hearing  testimony  is  consistent  with  a  state‐
ment in the initial police report noting that the gunmen had 
stolen a “TJ” medallion from the scene of the crime. Moreo‐
ver,  Wright’s  testimony  is  largely  consistent  with  his  state‐
ment to police (given two weeks after the murder) and with 
his testimony at Coleman’s preliminary hearing a month lat‐
er. To be sure, Wright’s prior convictions and past drug deal‐
ing  weigh  against  his  credibility.  See  generally  Fed.  R.  Evid. 
609.  Still,  Wright’s  hearing  testimony  is  entitled  to  some 
weight  because  of  its  consistency  with  his  statements  made 
contemporaneously  with  the  murder  as  well  as  with  infor‐
mation gleaned from the scene of the crime. 
22                                                    No. 12‐2000 

    After  reviewing  the  evidence,  both  old  and  new,  of 
Coleman’s  guilt,  we  cannot  conclude  that  “no  juror,  acting 
reasonably,  would  have  voted  to  find  him  guilty  beyond  a 
reasonable  doubt.”  Schlup,  513  U.S.  at  329.  Testimony  and 
statements  from  Barnes,  Rhodes,  and  the  Cades  all  suffer 
from profound credibility and reliability problems that most 
likely  would  not  persuade  a  reasonable  juror  of  Coleman’s 
innocence.  Evidence  of  the  Wilkins  brothers’  inability  to 
place Coleman at TJ’s home on the day of the murder, while 
helpful to Coleman’s cause, is not sufficient to overcome the 
testimony  from Adamson,  Thomas,  and  Wright  implicating 
him in the crime. See, e.g., Smith v. McKee, 598 F.3d 374, 387‐
88 (7th Cir. 2010) (holding that petitioner who “put forth the 
statements of two witnesses not called at trial” did not “suf‐
ficiently  counter  the  state’s  two  eyewitness  identifications” 
and  concluding  that  the  actual  innocence  standard  was  not 
satisfied). In short, Coleman’s is not “the extraordinary case” 
of  actual  innocence  that  warrants  excusal  of  the  procedural 
default  rule.  House,  547  U.S.  at  536.  Because  Coleman’s 
claims  are  procedurally  defaulted  and  he  has  not  provided 
us with a reason to excuse him from application of the rule, 
we affirm the district court’s denial of his habeas petition. 
                         III. CONCLUSION 
      The judgment of the district court is AFFIRMED.